Citation Nr: 0524462	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.   Entitlement to service connection for hearing loss.

2.   Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
May 1966.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2003 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  In that decision, 
the RO denied service connection for hearing loss and 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted before appellate action 
may be completed in this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA") [codified, as amended, at 38 U.S.C.A. §§ 5012, 
5103; 5103A; 5107 (West 2002)].

The veteran contends that he is entitled to service 
connection because his bilateral sensorineural hearing loss 
began while serving aboard the USS Richard B. Anderson DD-786 
for two months and twenty-eight days as a seaman during the 
Viet Nam conflict.  He states that he was "constantly 
exposed to loud and unusual noises" while serving aboard the 
destroyer that carried large caliber guns.  

According to the veteran, one of his duties was "going down 
to keep check on the temperatures of the ammunition.  It was 
stored close to the engine room which was also very noisy and 
the decibel levels there were also above a safe range."  He 
also claims he was exposed to noise while "working the gun 
mount shooting 5 inch 38mm guns and not being required to 
wear or have furnished hearing protection."  

Of record is a history of the U.S.S. Richard B. Anderson DD-
786, which provides the following description of the ship's 
activities while the appellant was aboard from October 1965 
through February 1966 before he was admitted to a military 
hospital in Japan:

Arriving at San Diego on 1 February 1965, Richard 
B. Anderson, resumed duties with the 1st Fleet.  
For the rest of 1965 she remained in the eastern 
Pacific conducting training exercises, including 
a midshipmen cruise; serving as electronics 
schoolship, and participating in division and 
fleet exercises.  On 7 January 1966, she headed 
west again.  In early February, she joined TG 
77.5 off the coast of South Vietnam.  Detached 
briefly for surveillance duty, she remained with 
TG 77.5 until the 11th, then took up picket 
station duty south of Hainan Island.  On the 17th 
she headed for Japan.

A February 2003 VA Compensation and Pension Exam ("VAE") 
reflected a current diagnosis of bilateral sensorineural 
hearing loss and tinnitus, both conditions which the VA 
examiner stated were "as likely as not" related to his 
military noise exposure.  

The RO denied the claims for service connection because the 
examiner's nexus statement was based solely on the veteran's 
statements to him regarding his exposure to noise without 
having reviewed his C-File.  However, a review of the claims 
folder is required by law in this circumstance.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 
332 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  As a 
result, the Board finds that a second VAE is warranted to 
determine the nature and etiology of the current hearing loss 
and tinnitus.

Finally, the appellant referred to private treatment for 
hearing loss and tinnitus during his initial VAE.  The record 
suggests that because the appellant has not provided 
sufficiently detailed information, efforts to obtain any 
private medical records have not been undertaken.  In this 
regard, VA has a duty to assist the appellant in the 
development of his claim, and the appellant has a 
corresponding responsibility to provide relevant information 
towards substantiating his application.  The Board must 
emphasize for the veteran that the Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  See 38 
U.S.C.A. § 5107(a) (2002).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should ascertain through the 
appellant and his representative if the 
appellant has received any VA, non-VA, or 
other medical treatment for the hearing 
loss and tinnitus that is not evidenced 
by the current record.  In particular, 
the RO should request the veteran provide 
information regarding the private 
audiologist in Birmingham, Alabama where 
the veteran told the VA Examiner that he 
was treated and purchased hearing aids.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then assist the 
veteran in obtaining any pertinent 
records requested by the appellant and 
associate them with the claims folder.

2.  In addition to any other information 
deemed appropriate by the RO, the RO 
should advise the appellant through his 
service organization of what other 
evidence would substantiate his claim of 
entitlement to service connection for 
hearing loss and tinnitus.  The RO should 
advise the veteran of alternative forms 
of evidence including "buddy" 
statements, letters dated 
contemporaneously with his alleged noise 
exposure and statements from family 
members and friends regarding his hearing 
loss and tinnitus.

3.  Following receipt of the appellant's 
response, the RO should schedule the 
veteran for an appropriate VAE to 
determine the nature and severity of the 
veteran's bilateral sensorineural hearing 
loss and tinnitus.  The examining 
physician is to review a copy of this 
remand, as well as pertinent documents in 
the claims file  (including the service 
medical records), and to render an 
opinion as to whether the veteran's 
bilateral sensorineural hearing loss and 
tinnitus, if currently diagnosed, is of 
in-service origin or otherwise related 
thereto.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

4.  Upon completion of the above, the RO 
should then readjudicate the claim on 
appeal.  If the disability remains non-
service connected, the RO should send the 
veteran and his representative a 
supplemental statement of the case 
("SSOC") within an appropriate period 
of time to respond.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does no 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


